1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     JAMES KENNETH FLOYD,                            Case No. 3:17-cv-00400-MMD-WGC
7                                       Petitioner,                     ORDER
             v.
8
      WARDEN BACA, et al.,
9
                                    Respondents.
10

11          On September 10, 2018, this court granted in part Respondents’ motion to
12   dismiss James Kenneth Floyd’s pro se petition for writ of habeas corpus pursuant to 28
13   U.S.C. § 2254 (ECF No. 13). The Court determined that Floyd had failed to exhaust
14   several grounds in state court. The Court directed Floyd to inform the Court whether he
15   wished to: (1) voluntarily abandon the unexhausted claims in his federal habeas petition
16   and proceed only on the exhausted claims; (2) return to state court to exhaust his
17   unexhausted claims, in which case his federal habeas petition would be dismissed
18   without prejudice; or (3) file a motion asking this Court to stay and abey his exhausted
19   federal habeas claims while he returns to state court to exhaust his unexhausted claims.
20   The Court advised petitioner to familiarize himself with the limitations periods for filing
21   federal habeas petitions contained in 28 U.S.C. § 2244(d).
22          Floyd has responded, and he indicates that he wishes the Court to dismiss this
23   federal habeas petition without prejudice so he may return to state court to exhaust his
24   unexhausted claims (ECF No. 14). Accordingly, his petition is dismissed without
25   prejudice.
26          It is therefore ordered that the petition (ECF No. 4) is dismissed without
27   prejudice.
28          It is further ordered that a certificate of appealability is denied.
1            It is further ordered that the Clerk shall enter judgment accordingly and close this

2    case.

3

4            DATED THIS 15th day of October 2018.
5

6                                                      MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   2
